 
First Amendment to
Credit Agreement
 
This First Amendment to Credit Agreement is dated as of January 10, 2012 (this
“Amendment”), among CTS Corporation, an Indiana corporation (the “Borrower”),
the guarantors party hereto, the financial institutions listed on the signature
pages hereof as Lenders and BMO Harris Bank N.A. (f/k/a Harris N.A.), as
administrative agent (in such capacity, the “Administrative Agent”).
 
Preliminary Statements
 
A.The Borrower, the guarantors party thereto (the “Guarantors”), the financial
institutions party thereto as Lenders, and the Administrative Agent have
heretofore entered into that certain Credit Agreement dated as of November 18,
2010 (the “Credit Agreement”); and
 
B.The Borrower has asked the Lenders and the Administrative Agent to amend
certain covenants, revise the Applicable Margin, increase the maximum amount to
which the Commitments may be increased, increase the aggregate Revolving Credit
Commitments and to make certain other amendments to the Credit Agreement as set
forth herein and the Lenders and the Administrative Agent are willing to do so
on the terms and conditions set forth in this Amendment.
 
Now, Therefore, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Article I
 
Definitions
 
Section 1.1 Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.
 
Article II
 
Amendments
 
Section 2.1 Section 1.15 of the Credit Agreement is hereby amended by deleting
the amount “$200,000,000” appearing therein and inserting in its place the
amount “$300,000,000”.
 
Section 2.2 Section 5.1 of the Credit Agreement is hereby amended by
(i) amending the defined terms “Applicable Margin” and “Revolving Credit
Termination Date” in their entirety and as so amended to read as set forth below
and (ii) inserting new defined terms “First Amendment” and “First Amendment
Effective Date” as set forth below in their proper alphabetical order:
 
 
 

--------------------------------------------------------------------------------

 
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof
until the first Pricing Date (defined below), the rates per annum shown opposite
Level II below, and, thereafter, from one Pricing Date to the next Pricing Date
means the applicable margin determined in accordance with the following
schedule:
Level
Leverage Ratio for Such Pricing Date
Applicable Margin for Base Rate Loans and Reimbursement Obligations shall be:
Applicable Margin for Eurodollar Loans and Letter of credit Fee Shall Be:
Applicable Margin for Commitment
Fee Shall Be:
VI
Greater than or equal to 3.0 to 1.0
1.25%
2.25%
0.45%
V
Less than 3.0 to 1.0, but greater than or equal to 2.5 to 1.0
1.00%
2.00%
0.40%
IV
Less than 2.5 to 1.0, but greater than or equal to 2.0 to 1.0
0.75%
1.75%
0.35%
III
Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0
0.50%
1.50%
0.30%
II
Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0
0.25%
1.25%
0.25%
I
Less than 1.0 to 1.0
0.00%
1.00%
0.20%

 
For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after December 31, 2010, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof.  The
Applicable Margin shall be established based on the Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Leverage Ratio shall be deemed to be
greater than 3.0 to 1.0).  If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date.  In all other circumstances, the
Applicable Margin established by such financial statements shall be in effect
from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date.  Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined.
 
“First Amendment” means the First Amendment to Credit Agreement dated as of
January 10, 2012 by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.
 
“First Amendment Effective Date” means the date upon which the First Amendment
became effective pursuant to its terms.
 
“Revolving Credit Termination Date” means January 10, 2017.
 
Section 2.3 The defined term “Adjusted EBITDA” appearing in Section 5.1 of the
Credit Agreement is hereby amended by deleting the phrase “Closing Date”
appearing in clause (b) thereof and inserting in its place the phrase “First
Amendment Effective Date.”
 
Section 2.4. Section 5.1 is hereby further amended by deleting clause (d) of the
definition of “Permitted Acquisition” and inserting in its place the following:
 
(d)for any Acquired Business with its primary operations outside the United
States, the Total Consideration for such Acquired Business does not exceed
$75,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses with their primary operations outside the United States of
America acquired from the Closing Date, does not exceed in the aggregate
$150,000,000.
 
Section 2.5. Schedule I to the Credit Agreement is hereby amended in its
entirety and as so amended shall read as set forth as Schedule I to this
Amendment.
 
Section 2.6. Immediately upon the effectiveness of this Amendment each Lender
agrees to make such purchases and sales of interests in the Revolving Loans,
Swing Loans and L/C Obligations outstanding on the such date between themselves
so that each Lender is then holding its Revolver Percentage of outstanding
Revolving Loans and risk participation interests in outstanding Swing Loans and
L/C Obligations based on their Revolving Credit Commitment as in effect after
giving effect to this Amendment (such purchases and sales shall be arranged
through the Administrative Agent and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith).
 
Section 2.7. The Administrative Agent hereby designates Wells Fargo Bank, N.A.,
as Documentation Agent.
 
Article III
 
Representations And Warranties
 
Section 3.1  Credit Agreement Representations.  In order to induce the Lenders
and the Administrative Agent to enter into this Amendment, the Borrower hereby
reaffirms, as of the date hereof, its representations and warranties contained
in Section 6 of the Credit Agreement and additionally represents and warrants to
the Administrative Agent and each Lender (a) that no Default or Event of Default
has occurred and is continuing and (b) as set forth in this Article III.
 
Section 3.2  Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower and each Guarantor of this Amendment are within
the Borrower’s and such Guarantor’s powers, have been duly authorized by all
necessary corporate action, and do not:
 
(a)contravene either the Borrower’s or any Guarantor’s constituent documents;
 
(b)contravene any contractual restriction, law or governmental regulation or
court decree or order binding on or affecting the Borrower or any Guarantor; or
 
(c)result in, or require the creation or imposition of, any Lien on any of the
Borrower’s or any Guarantor’s properties.
 
Section 3.3 Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower or any Guarantor of this Amendment.
 
Section 3.4 Validity, etc.  This Amendment constitutes the legal, valid and
binding obligation of the Borrower and each Guarantor enforceable in accordance
with its terms.
 
Article IV
 
Conditions Precedent
 
Section 4.1 Effectiveness.  The effectiveness of this Amendment is subject to
the satisfaction of all of the following conditions precedent:
 
(i)The Borrower, the Guarantors, the Administrative Agent, and all the Lenders
shall have executed and delivered this Amendment;
 
(ii)The Administrative Agent shall have received certified copies of resolutions
of the boards of directors (or equivalent governing body) of the Borrower and
each Guarantor authorizing the execution and delivery of this Amendment and
indicating the authorized signers of this Amendment and the specimen signatures
of such signers;
 
(iii)the Administrative Agent shall have received copies of the Borrower’s and
each Guarantor’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;
 
(iv)the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Guarantor (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization;
 
(v)The Administrative Agent shall have received an opinion of counsel to the
Borrower and each Guarantor in form acceptable to the Administrative Agent and
covering such matters relating to the transactions contemplated hereby as the
Administrative Agent may request;
 
(vi)the Administrative Agent shall have received a certificate in the form
attached as Exhibit F to the Credit Agreement signed by the chief financial
officer of the Borrower or another officer of the Borrower reasonably acceptable
to the Administrative Agent confirming that (i) the Borrower’s Adjusted EBITDA
for the twelve-month period ended October 2, 2011 is at least $45,000,000 and
(ii) the Borrower’s Leverage Ratio is less than 2.0 to 1.0, calculated  for the
twelve-month period ended October 2, 2011;
 
(vii)the Administrative Agent shall have received for the Borrower and its
Subsidiaries audited financial statements and unaudited quarterly financial
statements (including an income statement, a balance sheet, and a cash flow
statement) for the prior three years through the fiscal year ended December 31,
2010, five-year projected financial statements, and a closing balance sheet
adjusted to give effect to the transactions to occur on the Closing Date in form
and substance acceptable to the Administrative Agent;
 
(viii)The Borrower shall have paid the fees as agreed between the Borrower and
the Administrative Agent; and
 
(ix)Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.
 
If this Amendment becomes effective, the changes in the Applicable Margin shall
take effect on January 10, 2012 and on each day thereafter, but any payment of
interest or fees due on or after January 10, 2012 with respect to any amounts
owing for any period prior thereto shall be computed on the basis of the
Applicable Margin in effect prior to such effectiveness.
 
Article V
 
Miscellaneous Provisions
 
Section 5.1 Ratification of and References to the Credit Agreement.  Except for
the amendments expressly set forth above, the Credit Agreement and each other
Loan Document are hereby ratified, approved and confirmed in each and every
respect.  Reference to this Amendment need not be made in the Credit Agreement,
the Note(s), or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
 
Section 5.2 Headings.  The various headings of this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 
Section 5.3 Execution in Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts) and by
facsimile signature, each of which shall constitute an original, but all of
which when taken together shall constitute a single agreement.
 
Section 5.4. No Other Amendments.  Except for the amendments expressly set forth
above, the text of the Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect, and the Lenders and the
Administrative Agent expressly reserve the right to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.
 
Section 5.5. Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
 
Section 5.5 Governing Law.  This Amendment shall be construed in accordance with
and governed by the law of the State of Illinois.
 
[Remainder of Page Intentionally Left Blank]



 
 

--------------------------------------------------------------------------------

 

 
In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
“Borrower”
 
CTS Corporation,
   an Indiana corporation
 
By:
/s/ Thomas A. Kroll
Name:
Thomas A. Kroll
Title:
Vice President and Chief Financial Officer

 


“Guarantors”
 
CTS Corporation,
   a Delaware corporation
 
By:
/s/ Thomas A. Kroll
Name:
Thomas A. Kroll
Title:
Vice President and Treasurer

 


CTS Electronic Components, Inc.
 
By:
/s/ Richard G. Cutter
Name:
Richard G. Cutter
Title:
Vice President and Secretary

 


Dynamics Corporation of America
 
By:
/s/ Thomas A. Kroll
Name:
Thomas A. Kroll
Title:
Vice President and Treasurer

 
 
LTB Investment Corporation
 
By:
/s/ Thomas A. Kroll
Name:
Thomas A. Kroll
Title:
Vice President and Treasurer

 


CTS Electronics Manufacturing Solutions, Inc.
 
By:
/s/ Richard G. Cutter
Name:
Richard G. Cutter
Title:
Vice President and Secretary


 
 

--------------------------------------------------------------------------------

 



“Lenders”
 
BMO Harris Bank N.A. (f/k/a Harris N.A.), in its individual capacity as a
Lender, as L/C Issuer, and as Administrative Agent
 
By:
/s/ Thad D. Rasche
Name:
Thad D. Rasche
Title:
Director




 
 

--------------------------------------------------------------------------------

 



Bank of America, N.A.
 
By:
/s/ Bijon Jalaie
Name:
Bijon Jalaie
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 



PNC Bank, National Association
 
By:
/s/ Chris D. Thornton
Name:
Chris D. Thornton
Title:
Senior Vice President


 
 

--------------------------------------------------------------------------------

 



Wells Fargo Bank, N.A
 
By:
/s/ Martin Erschen
Name:
Martin Erschen
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 



The Northern Trust Company
 
By:
/s/ Mike Fornal
Name:
Mike Fornal
Title:
Vice President

 



 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Commitments
 
Name of Lender
Revolving Credit Commitment
Swing Line Commitment
BMO Harris Bank N.A.
$50,000,000
$15,000,000
Bank of America, N.A.
$45,000,000
 
Wells Fargo Bank, N.A.
$45,000,000
 
PNC Bank, National Association
$35,000,000
 
The Northern Trust Company
$25,000,000
                     
Total
$200,000,000
$15,000,000

 

